EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As an independent registered public accounting firm, we hereby consent to the incorporation by reference in the Registration Statements onFormS-8 (No.333-121184 and No.333-169056) of our report datedMarch 8, 2017, relating to the consolidated financial statements ofAlpha Pro Tech,Ltd. as of and for the years ended December31, 2016 and 2015 included in the Annual Report on Form10-K of Alpha Pro Tech,Ltd. for the year ended December 31, 2016. /s/ Tanner LLC Salt Lake City, Utah March 8, 2017
